DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on June 11, 2020.
Claims 21-40 are pending in this action. Claims 1-20 have been canceled. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,691,412. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed language of claims 21-40 of the instant application merely broadens the claimed subject matter of claims 1-18 of the patent by omitting some claimed features.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,186,281. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed language of claims 21-40 of the instant application merely broadens the claimed subject matter of claims 1-19 of the patent by omitting some claimed features.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,720,175. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed language of claims 21-40 of the instant application merely broadens the claimed subject matter of claims 1-20 of the patent by omitting some claimed features.
	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bank et al. (US 2014/0258393).
As per claim 21, Bank discloses, a computer-implemented method of improving a conference (Fig. 1), the method comprising: 
receiving audio data during the conference (Paragraphs 0025-0027); 
transcribing expressed views of one or more participants from the audio data to text data (Paragraph 0031); 
determining a decision situation at a point in time from the text data (Paragraph 0038); and 
causing to display the decision situation (Paragraph 0043).
  
As per claim 22, Bank discloses, further comprising: analyzing the text data for the expressed views of the one or more participants, wherein the expressed views comprise agreeing views, dissenting views, or neutral views (Paragraphs 0031 and 0038); and 
wherein determining the decision situation at the point in time comprises determining the decision situation using the agreeing views, dissenting views, or neutral views (Paragraph 0038).  

As per claim 23, Bank discloses, further comprising: determining a sentiment from the text data (Paragraph 0031); and 
wherein determining the decision situation at the point in time comprises determining the decision situation using the sentiment (Paragraph 0038).  
As per claim 24, Blank discloses, further comprising: enriching the text data with metadata comprising speaker information, lengths of dialog, agreeing views, dissenting views, or sentiments (Paragraphs 0031-0034).  

As per claim 25, Blank discloses, further comprising: calculating a cumulative weighted position value for the expressed views of the one or more participants (Paragraphs 0038-0040); 
generating a current decision position of the one or more participants using the cumulative weighted position value (Paragraphs 0034 and 0038-0040); and 
causing to display the current decision position of the one or more participants (Paragraph 0043). 
 
As per claim 26, Blank discloses, wherein calculating the cumulative weighted position value comprises giving older expressed views less weight (Paragraphs 0038-0040).

As per claim 27, Blank discloses, wherein determining the decision situation comprises determining position changes of the one or more participants (Paragraphs 0034 and 0038-0040).

As per claims 28-40, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 21-27, because the corresponding claims have similar limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wengrovitz et al. (US 2007/0133437) discloses, a system and methods for using data about who is speaking in a communications conference.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
May 7, 2022					

/ABUL K AZAD/Primary Examiner, Art Unit 2656